DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 12, 17, 20, 21, 24, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu (US 2006/0116175).
As per claim 10, Chu teaches a method, comprising: at an electronic device: detecting an alert condition (Chu, fig. 4 and [0017]-[0019] and [0025]: The received call is the alert condition detected by the device); and in response to detecting the alert condition: in accordance with a determination that ambient light detected by the electronic device is at a first ambient light level, generating a first alert that corresponds to the alert condition, wherein the first alert comprises a first haptic alert component (Chu, fig. 4 and [0017]-[0020] and [0025]-[0027]: The device senses environmental conditions, including light intensity, or ambient light, to determine which alert to generate for the received call; the alert can include a vibration component, or haptic alert component for one detected ambient light level, and a different, or no, haptic component for a different ambient light level); and in accordance with a determination that the ambient light detected by the electronic device is at a second ambient light level that is different from the first ambient light level, generating a second alert that corresponds to the alert condition without generating the first haptic alert component (Chu, fig. 4 and [0017]-[0020] and [0025]-[0027]: The device senses environmental conditions, including light intensity, or ambient light, to determine which alert to generate for the received call; the alert can include a vibration component, or haptic alert component for one detected ambient light level, and a different, or no, haptic component for a different ambient light level).  
As per claim 12 (dependent on claim 10), Chu further teaches:
wherein: the first alert further comprises a first audio alert component; and the second alert comprises a second audio alert component that has a lower amplitude than the first audio alert component (Chu, fig. 4 and [0024]-[0025]: The alerts can include audio alert components that may vary in volume, or amplitude, based on the detected environmental conditions).
As per claim 17, Chu teaches all the claim limitations as in the consideration of claim 10 above since the device of claim 17 is the components for performing the method of claim 10. Chu further teaches:
a battery (Chu, figs. 2 and 4, and [0029] and [0032]: The device includes a battery to be charged); one or more processors (Chu, fig. 2 and [0022] and [0036]:: The device includes a processor for controlling the device); memory (Chu, fig. 2 and [0022] and [0036]: The device includes memory); and one or more programs stored in the memory and configured to be executed by the one or more processors, and including instructions for performing the operations (Chu, fig. 2 and [0022] and [0036]: The device includes programming instructions store don memory for execution by the processor to perform the operations of the device);
As per claim 20, Chu teaches the limitations of claim 17 and further limitations are met as in the consideration of claim 12 above.
As per claim 21, Chu teaches the limitations of claim 20 and further limitations are met as in the consideration of claim 12 above.
As per claim 24, Chu teaches all the claim limitations as in the consideration of claim 10 above since the apparatus of claim 24 is the components for performing the method of claim 10. Chu further teaches:
a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device, cause the electronic device to perform the operations (Chu, fig. 2 and [0022] and [0036]: The device includes programming instructions store don memory for execution by the processor to perform the operations of the device);
As per claim 28, Chu teaches the limitations of claim 24 and further limitations are met as in the consideration of claim 12 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 18, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of VanBlon et al. (US 2015/0298169).
As per claim 11 (dependent on claim 10), Chu does not disclose:
the second alert comprises a second haptic alert component that has a lower amplitude than the first haptic alert component.
However, in the same art of providing different alerts based on different environmental conditions, VanBlon, fig. 9 and [0052], teaches that the amplitude vibration component of an alert can be varied based on the detected ambient light level.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Chu’s amplitude of vibration alert component to be varied baser don ambient light conditions, as taught by VanBlon. The motivation is to assist in ensuring user attention of the alert depending on if the device is in the user’s pocket or other low-level light condition or out in the open, such as on a table (VanBlon, [0052]).
As per claim 18, Chu teaches the limitations of claim 17 and further limitations are met by Chu and VanBlon as in the consideration of claim 11 above.
As per claim 25, Chu teaches the limitations of claim 24 and further limitations are met by Chu and VanBlon as in the consideration of claim 11 above.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of VanBlon and Wille (US 2006/0088153).
As per claim 13 (dependent on claim 12), Chu does not disclose:
wherein: the second alert comprises a second haptic alert component that has a lower amplitude than the first haptic alert component; the first haptic alert component overlaps in time with the first audio alert component; and the second haptic alert component does not overlap in time with the second audio alert component.
However, in the same art of providing different alerts based on different environmental conditions, VanBlon, fig. 9 and [0052], teaches that the amplitude vibration component of an alert can be varied based on the detected ambient light level.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Chu’s amplitude of vibration alert component to be varied baser don ambient light conditions, as taught by VanBlon. The motivation is to assist in ensuring user attention of the alert depending on if the device is in the user’s pocket or other low-level light condition or out in the open, such as on a table (VanBlon, [0052]).
Additionally, in the same art of providing differing alerts, Wille, [0025] and [0034], teaches that differing alerts can be pre-defined by the user and can include a combination of vibratory and audio indications that are in sequence or are output concurrently. Thus, in this combination, the first haptic alert may be output concurrently, or overlap, with the first audio alert, and the second haptic alert may be output in sequence, or not overlap, with the second audio alert.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Chu’s alerts to include variation in overlapping and non-overlapping indication components, as taught by Wille. The motivation is to provide for more user customization of the alerts so that the user may pre-define alerts that will be more likely to be noticed by the user depending on various environment conditions or user states (Wille, [0025]).
Claim(s) 14-16, 19, 22, 23, 26, 27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Wille.
As per claim 14 (dependent on claim 12), Chu does not disclose:
wherein the second audio alert component has a shorter duration than the first audio alert component.
However, in the same art of providing differing alerts, Wille, [0025] and [0034], teaches that differing alerts can be pre-defined by the user and can include variation in the audio component including standard ring tones or synthesized music or voice. Thus, in this combination, the second audio alert component may have ring tone or synthesized music or voice that is shorter than that of the first audio alert component based on user preferences.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Chu’s alerts to include variations in audio, as taught by Wille. The motivation is to provide for more user customization of the alerts so that the user may pre-define alerts that will be more likely to be noticed by the user depending on various environment conditions or user states (Wille, [0025]).
As per claim 15 (dependent on claim 10), Chu does not disclose:
wherein: 23325961.12Attorney Docket No. P24593USD1 the first alert further comprises a first audio alert component; and the second alert comprises a second audio alert component that has a different frequency than the first audio alert component.
However, in the same art of providing differing alerts, Wille, [0025] and [0034], teaches that differing alerts can be pre-defined by the user and can include variation in the audio component including standard ring tones or synthesized music or voice. Thus, in this combination, the second audio alert component may have ring tone or synthesized music or voice that has different frequency than that of the first audio alert component based on user preferences.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Chu’s alerts to include variations in audio, as taught by Wille. The motivation is to provide for more user customization of the alerts so that the user may pre-define alerts that will be more likely to be noticed by the user depending on various environment conditions or user states (Wille, [0025]).
As per claim 16 (dependent on claim 15), Chu and Wille further teaches:
wherein: the first alert further comprises a first audio alert component; the second alert comprises a second audio alert component; the first haptic alert component overlaps in time with the first audio alert component; and the second haptic alert component does not overlap in time with the second audio alert component (Wille, [0025] and [0034]: Differing alerts can be pre-defined by the user and can include a combination of vibratory and audio indications that are in sequence or are output concurrently; Thus, in this combination, the first haptic alert may be output concurrently, or overlap, with the first audio alert, and the second haptic alert may be output in sequence, or not overlap, with the second audio alert).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Chu’s alerts to include variation in overlapping and non-overlapping indication components, as taught by Wille. The motivation is to provide for more user customization of the alerts so that the user may pre-define alerts that will be more likely to be noticed by the user depending on various environment conditions or user states (Wille, [0025]).
As per claim 19, Chu teaches the limitations of claim 17 and further limitations are met by Chu in view of Wille, as in the consideration of claim 14 above since the vibratory component is also user customizable.
As per claim 22, Chu teaches the limitations of claim 20 and further limitations are met by Chu in view of Wille, as in the consideration of claim 15 above.
As per claim 23, Chu teaches the limtiations of claim 20 and further limitations are met by Chu in view of Wille, as in the consideration of claim 16 above.
As per claim 26, Chu teaches the limitations of claim 24 and further limitations are met by Chu in view of Wille, as in the consideration of claim 15 above since the vibratory component is also user customizable.
As per claim 27, Chu teaches the limitations of claim 24 and further limitations are met by Chu in view of Wille, as in the consideration of claim 14 above since the vibratory component is also user customizable.
As per claim 29, Chu teaches the limitations of claim 24 and further limitations are met by Chu in view of Wille, as in the consideration of claim 16 above since the vibratory component is also user customizable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references cited in the PTO-892 are related to adjusting alerts for various circumstances.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183. The examiner can normally be reached 9:00 - 7:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W BEE/            Primary Examiner, Art Unit 2699